 


109 HRES 83 IH: Expressing the sense of the House of Representatives that India should be a permanent member of the United Nations Security Council.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 83 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Pallone submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that India should be a permanent member of the United Nations Security Council. 
 
 
That it is the sense of the House of Representatives that India should be a permanent member of the United Nations Security Council. 
 
